Title: From Benjamin Franklin to James Alexander, 15 August 1745
From: Franklin, Benjamin
To: Alexander, James


Sir
Philada. Augt. 15. 1745
I return you herewith your Draughts, with a Copy of one of them per Mr. Evans and a few Lines relating to it from him. I wrote to Mr. Parker last Post that they might be got done in Boston by one Turner who is said to be a good Engraver. Our only tolerable Engraver here will not undertake the Jobb. And for my own Part I would rather chuse you should get them done there, or by Mr. Evans, than abide by the Proposal I made you: Tho’ I will do them for you with what Dispatch I can, if you conclude on that Method. I have mislaid yours of June 17. and forget what further Explanation you desir’d. I am, Sir, Your most humble Servant
B Franklin
 
Addressed: To James Alexander Esqr   at  Perth Amboy
